Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Species in the reply filed on 12/2/20 is acknowledged.  Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Drawings

The drawings are objected to under 37 CFR 1.83(a) because they fail to properly show and label the blade, the removable strips , the consumable layer, the vacuum bag, the recess, the handle, the dispensing cart, the spar cap and the flow path, as described in the specification and claimed in the claims.  The drawings must show every feature of the invention specified in the claims.  Additionally, any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).  While some of the drawings show some of (but not all) the above identified features, the blade, the consumable layer, and the vacuum bag are not numerically labeled.  The recess, the handle, the dispensing cart, the spar cap and the flow path are not shown at all.  In the rare instance where a numerical identifier is used (removable strips, glass fiber and mold), to identify a part, the location is of the part is 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  No new matter should be entered.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.84(b)(1).  Figs 4-8 are black and white photos. Applicant is respectfully informed that black and white photos are not permitted unless the applicant can show that black and white photos are the only practical medium for illustrating the claimed invention. See 37 C.FR. 1.84 (b)(1).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At the outset, the examiner notes that the claims are replete with indefiniteness errors.  While the examiner has attempted to identify all the errors, because the number and degree of the errors are so severe, the errors identified below may not encompass all of said errors. The examiner respectfully requests the applicant address all the indefiniteness errors in response to this office action. 
Claim 1 recites “a component part.”  It’s not clear if component part is the same as the wind turbine blade component previously recited.  The examiner will assume they are the same.
Claim 1 recites “a removable strip” twice.  It is not clear if “removable strip” is referring to one of the previously recited removable strips or a different removable strip.  The examiner will assume that it’s referring one of the previously recited strips.  
	
Claim 1 recites the limitation "the pulling force.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the consumable layers.”  There is insufficient antecedent basis for this limitation in the claim because there is no previous positive recitation of more than one consumable layer. Note:  reciting “at least one consumable layer” does not equate to specific antecedent basis for “the consumable layers.” 
Claims 5, 6, 11, 13, 15 and 17 recite the limitation “the removable strips.”  There is insufficient antecedent basis for this limitation in the claims because there is no previous positive recitation of more than one consumable layer. 
Claim 9 recites the following limitations "the root end"; "the tip"; "the molds.”  There is insufficient antecedent basis for these limitations in the claim.
Claim 10 recites the limitation "the end.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the root end.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the following limitations "the blade mold" and "the blade span.” There is insufficient antecedent basis for these limitations in the claim.
Claim 15 recites the limitation "the spar cap and spit mold lines.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites “a removable strip.”  It’s not clear if the removable strip in the claims is the same removable strip previously recited.  The examiner will assume they are the same.
Claim 16 recites the following limitations "the root" and "the tip of the mold.” There is insufficient antecedent basis for these limitations in the claim.
Claim 17 recites the following limitations "the mold flange" and "the root.” There is insufficient antecedent basis for these limitations in the claim.
Claim 18 recites the limitation "the end of the removable strip.”  There is insufficient antecedent basis for this limitation in the claim.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038.  The examiner can normally be reached on Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748